DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.   

With regard to the RCE filed 03/08/2021, Claims 1, 5-9, 13-17 and 21-24 are pending. Claims 2-4, 10-12 and 18-20 are cancelled. No new matter has been added. The IDS submitted 08/12/2021 have been considered. Claims  1, 5-9, 13-17 and 21-24 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1, 5-9, 13-17 and 21-24 are allowed.
Independent Claims 1, 9 and 17 respectively recite the limitations of: at least one processor; and a memory storing computer program coded which when executed by the at least one processor, cause the at least one processor, to: obtain a plurality of shortest operation paths for correcting an optical correction recognition (OCR) text string with an edit text string, wherein each of the plurality of shortest operation paths includes one or more edit pairs, each of the one or more edit pairs denoting an operation performable to a character of the OCR text string during correction by the edit text string, determine a plurality of similarity scores, each of the plurality of similarity scores corresponding to one of the plurality of shortest operation paths, wherein each of the plurality of similarity scores is determined by summing historical similarity scores of the one or more edit pairs of each of the plurality of shortest operation paths
These features in combination with the other limitations of the claims are neither
disclosed nor suggested by the cited prior arts of record.
The closest prior art reference Lapointe et al. (US Patent No. 9727804 B1) in Fig.
6, discloses the preferred embodiment is briefly summarized. During the context
definition phase (step 610), insertion and substitution costs are defined using constant
values and similarity scores, respectively. During the run-time phase, both an OCR
string and a corresponding set of confidence attributes are acquired (at step 620). At
step 630, the cost w.sub.del'(a.sub.i) is determined using the confidence attribute character a.sub.i; the cost w.sub.ins(B.sub.j) is determined using the assigned
insertion cost w.sub.ins(b.sub.k) of a character b.sub.k of character set B.sub.j; and the
cost w(a.sub.i, B.sub.j) is determined using the assigned substitution cost w(a.sub.i,
b.sub.k) of a character b.sub.k of character set B.sub.j and, optionally, the confidence
attribute s.sub.i of character a.sub.i. At step 660, a set of edit operations corresponding
to the minimum costs determined in two consecutive steps. During the second step, a
character a.sub.i of the OCR string is substituted by a character b.sub.k of character set

score determined between the target character (initially matched to character a.sub.i)
and the model character associated with character b.sub.k is acquired. Then, the
character b.sub.k having the highest similarity score is selected for the substitution.
Also, during the second step, a character b.sub.k of character set B.sub.j is inserted into
the OCR string as follows. First, the target characters associated with the characters of
the OCR string between which a character set is to be inserted are identified in the
image, and a new target character is considered in the portion of the image between
these target characters. Then, for each character b.sub.k of character set B.sub.j, a
similarity score is determined between the new target character and the model
character associated with character b.sub.k. Finally, the character b.sub.k having the
highest similarity score is selected for the insertion, and select a minimum one of the
plurality of similarity scores to quantify text similarity between the OCR text string and
the edit text string. Referring to FIG. 6, the preferred embodiment is briefly summarized.
During the context definition phase (step 610), insertion and substitution costs are
defined using constant values and similarity scores, respectively. During the run-time
phase, both an OCR string and a corresponding set of confidence attributes are
acquired (at step 620). At step 630, the cost w.sub.del'(a.sub.i) is determined using the
confidence attribute s.sub.i of character a.sub.i; the cost w.sub.ins(B.sub.j) is
determined using the assigned insertion cost w.sub.ins(b.sub.k) of a character b.sub.k
of character set B.sub.j; and the cost w(a.sub.i, B.sub.j) is determined using the
assigned substitution cost w(a.sub.i, b.sub.k) of a character b.sub.k of character set
B.sub.j and, optionally, the confidence attribute s.sub.i of character a.sub.i. At step 660,

consecutive steps. During the second step, a character a.sub.i of the OCR string is
substituted by a character b.sub.k of character set B.sub.j as follows. First, for each
character b.sub.k of character set B.sub.j, the similarity score determined between the
target character (initially matched to character a.sub.i) and the model character
associated with character b.sub.k is acquired. Then, the character b.sub.k having the
highest similarity score is selected for the substitution. Also, during the second step, a
character b.sub.k of character set B.sub.j is inserted into the OCR string as follows.
First, the target characters associated with the characters of the OCR string between
which a character set is to be inserted are identified in the image, and a new target
character is considered in the portion of the image between these target characters.
Then, for each character b.sub.k of character set B.sub.j, a similarity score is
determined between the new target character and the model character associated with
character b.sub.k. Finally, the character b.sub.k having the highest similarity score is
selected for the insertion. Therefore, Lapointe et al. discloses plurality of similarity
scores are determined that require shortest minimum operation and the highest
similarity score is selected among the plurality of scores.
However, Lapointe et al. even if combined, fail to teach or suggest  
at least one processor; and a memory storing computer program coded which when executed by the at least one processor, cause the at least one processor, to: obtain a plurality of shortest operation paths for correcting an optical correction recognition (OCR) text string with an edit text string, wherein each of the plurality of shortest operation paths includes one or more edit pairs, each of the one or more edit pairs 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tan, Chew Lim, et al. "Imaged document text retrieval without OCR." IEEE Transactions on Pattern Analysis and Machine Intelligence 24.6 (2002): 838-844.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661